Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was an inmate at Coxsackie Correctional Facility in Greene County, when he was found guilty of assaulting a correction officer and refusing to comply with a direct order in violation of prison disciplinary rules. Our review of the record discloses that this determination was based upon substantial evidence.
Adduced in evidence at the disciplinary hearing was a misbehavior report written by the correction officer who was the victim of petitioner’s assault and whose direct order petitioner had refused to obey. This was corroborated by the testimony of a second correction officer who had witnessed petitioner’s acts of misconduct and it was further buttressed by documentary evidence in the form of an unusual incident report, two use of force reports and a medical report composed by the nurse who had examined petitioner shortly after the events in question. We find this sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v *660Coughlin, 76 NY2d 964, 966; Matter of Jones v Selsky, 223 AD2d 990). To the extent that petitioner’s testimony and that of his inmate witness conflicts therewith, such conflict presented an issue of credibility which was appropriately resolved by the Hearing Officer (see, Matter of Ayala v Coombe, 227 AD2d 752). We have examined petitioner’s remaining contentions and find them to be unpreserved or without merit.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.